                                      UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                             3:18-CR-311-MOC




                 UNITED STATES OF AMERICA,

                       vs.
                                                                                    ORDER
                 MARK RAYMOND OMAN,

                               Defendant.



                       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Unseal Giglio

               Documents (Doc. No. 270).

                       For the reasons set forth in that motion, and noting that the Government does not oppose,

               the motion is hereby GRANTED. Docket Numbers 166 and 191 in this matter are hereby ordered

               unsealed for the limited purpose of providing them to Defendants Oman and Chavez for

               preparation and potential use in trial. Additionally, Docket Number 434 in United States v. Jacob

               Chacon Krone, Case No. 3:05-CR-400, is also ordered unsealed for the same limited purpose.




Signed: July 2, 2021
